Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 5, 2018

                                    No. 04-17-00091-CV

                   TEXAS DEPARTMENT OF TRANSPORTATION,
                                 Appellant

                                             v.

                                   Hector R. RAMIREZ,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVT002640-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
       The appellant’s unopposed motion for extension of time to file motion for rehearing is
hereby GRANTED. Time is extended to September 24, 2018.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court